Citation Nr: 0003359	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiac disorder 
manifested by palpitations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 
1966 to December 1968, and from September 1970 to September 
1976.  He subsequently served on active duty as a member of 
the National Guard from August 1983 to November 1994, when he 
retired.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina which 
denied the appellant's claim of entitlement to service 
connection for a heart condition.  The matter was remanded 
for a Travel Board hearing.  The appellant subsequently moved 
from North Carolina to Alabama; in November 1997, the claim 
was transferred to the Montgomery, Alabama RO.

In October 1999, a hearing was held in Montgomery before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  During that hearing, the 
appellant also submitted a written waiver of consideration of 
additional evidence by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304.


REMAND

The VA has a duty to assist the appellant once his claim is 
found to be well-grounded or where there is notice of 
evidence that might be pertinent to the claim or evidence is 
needed to complete the application.  See 38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995); Graves 
v. Brown, 8 Vet. App. 522 (1996).  In this case, additional 
development is indicated in order to complete the application 
for a claim for benefits.  The prohibition against 
development set forth in Morton v. West, 12 Vet. App. 477 
(1999), does not preclude such development.

The Board initially notes that the appellant's service 
medical records do not appear to be complete.  The service 
medical records that are currently in evidence do not include 
the complete records from the Walter Reed Army Hospital; this 
treatment apparently includes a cardiac catheterization 
conducted in May 1991, and Holter monitoring conducted in 
June 1991.  The RO must take the proper steps to obtain these 
records from Walter Reed.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (VA put on notice of potentially pertinent 
records).  These are government records that need to be 
obtained.  The Board also notes that it is unclear whether 
the appellant may have had an employment, insurance or other 
physical examination within a year or two after his 
separation from service.  He should be informed of the need 
to submit such records, and of the RO's potential assistance 
if he desires.

Secondly, the Board notes that the appellant has received 
medical care after service from various providers, but all 
the records from these providers have not been obtained.  The 
appellant was apparently treated by a private provider in 
Monroe, North Carolina in 1995 and 1996; it is not clear that 
all of the associated records have been added to the claims 
file.  The appellant has also received cardiac-related 
treatment from the outpatient clinics at the Womack Army 
Hospital at Ft. Bragg, but the only medical records from 
those clinics have apparently been supplied by the appellant.  
Again, it is unknown how complete those records are.  The 
appellant has also received treatment at the Birmingham VAMC; 
he testified at his October 1999 Travel Board hearing that he 
was currently receiving treatment for a heart condition at 
that facility.  These records, and those from any other 
health care provider, need to be obtained and associated with 
the claims file.

Furthermore, the appellant's complete service medical records 
have not been reviewed by competent medical personnel in 
order to ascertain whether his current cardiac problem could 
be related to any in-service signs or symptoms.  Such an 
opinion must be obtained since the duty to assist requires 
the obtaining of an examination report which includes a 
medical opinion as to whether a veteran's current 
disabilities are in any way related to those experienced in 
service.  Witherspoon v. Derwinski, 2 Vet. App. 4 (1991).

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology of the appellant's heart 
condition.  These considerations require the gathering of 
additional records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.  
Due to these factors, the Board deems the clinical evidence 
currently on file to be inadequate for adjudicating this 
claim.  In such cases, remand for additional examination is 
the appropriate remedy.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990).

In the interest of due process, the Board finds that this 
appeal should again be REMANDED to the RO for the following 
action: 

1.  The veteran and his representative 
are notified that they should provide 
treatment records for any private 
treatment he has had, for which records 
have not been submitted.  If they desire 
the assistance of the RO in completing 
the application, they should request such 
assistance.  The RO should then ask the 
appellant to provide names, dates and 
addresses of physicians and/or medical 
facilities in order to obtain any of the 
appellant's medical records not already 
of record regarding chest pains, pulse 
rates and any cardiovascular disease in 
the years subsequent to his separation 
from service, i.e., 1994 to the present.  
These records include, but are not 
limited to, any employment-related 
medical records, any insurance-related 
medical records and any private medical 
records, including those of Dr. Shah in 
Monroe, North Carolina.  After obtaining 
the appropriate releases from the 
appellant, the RO should obtain these 
records and associate them with the 
claims file.  All these records should be 
associated with the claims file.  To the 
extent records are sought but not 
obtained, the claims file should reflect 
the efforts made.  The appellant and his 
representative should be notified of any 
negative results.  38 C.F.R. § 3.159.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment the appellant has 
received as an Army retiree at either 
military facilities or CHAMPUS 
facilities, or at VA hospitals or 
treatment centers for any cardiac 
disorders, the records of which are not 
in the claims file.  In particular, the 
RO is to obtain copies of all records 
from the Walter Reed Army Hospital dated 
in May and June of 1991; from Womack Army 
Hospital at Ft. Bragg dated in 1995; and 
from the VAMC at Birmingham.

3.  The RO should then forward the claims 
file, including all treatment records, 
Holter monitor readings and EKG readings 
generated during service or subsequent to 
service, as well as all records obtained 
pursuant to the above, for an opinion by 
a cardiovascular specialist.  The 
reviewer is requested to review the 
entire claims file, with particular 
emphasis on the results of all cardiac 
testing dated between 1991 and 1995, and 
provide a written opinion as to the 
etiology and onset of any heart disorder 
found.  The reviewer should discuss all 
in-service heart-related complaints and 
findings, and in particular, the EKG 
findings of "EPRW" and "?ASA", as well 
as the findings of generalized 
hypokinesis and an ejection fraction of 
41 percent dated in April 1991, post-
service findings on EKG of "NSR with 
PSCs", and the results of any cardiac 
catheterization.  If any cardiovascular 
disorder currently exists, the reviewer 
is requested to provide an opinion, with 
degree of medical probability expressed, 
as to the approximate date of onset 
thereof.  If the reviewer opines that any 
cardiac pathology pre-dated service, an 
opinion as to whether such cardiac 
pathology was aggravated by service 
should be rendered, with degree of 
medical probability expressed.

The reviewer is requested to provide an 
opinion as to the medical probability 
that any documented cardiovascular 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within one year of service separation.  
The reviewer should also discuss, with 
degree of medical probability expressed, 
whether any signs or symptoms noted in 
service or within one year of service 
separation are the first manifestations 
of said disorder(s), as well as the 
approximate date of onset thereof.  In 
particular, the reviewer should also 
offer an opinion as to whether the 
appellant's documented atypical chest 
pain with possible arrhythmias was 
related, directly or by aggravation, to 
symptoms and/or treatment the appellant 
had in service or within one year of 
service separation.  If it is determined 
that examination(s) are needed for making 
the aforementioned opinion, such 
examination(s) should be scheduled.  

The reviewer should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, including all cardiac 
testing performed since April 1991, and 
provide a detailed explanation as to all 
medical conclusions rendered.  The 
opinion should also allocate the 
appellant's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the reviewer.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of the requested opinion.  If the 
report does not contain adequate 
responses to the specific questions 
raised, the reports must be returned to 
the examiners for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  The RO should readjudicate the 
appellant's claim for service connection 
under all appropriate legal theories.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




